            Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


STACEY LATOUR, individually and on
                                 )
behalf of all others similarly situated,
                                 )                   CIVIL ACTION NO.
                                 )
           Plaintiff,            )
                                 )
      v.                         )
BOSTON DUCK TOURS, LP,           )
SEAWEED, INC., CYNTHIA L. BROWN, )
and ANTHONY J. CERULLE,          )
                                 )
           Defendants.           )
                                 )

               CLASS ACTION AND COLLECTION ACTION COMPLAINT

       Plaintiff on behalf of herself and all other similarly-situated employees of defendants

Boston Duck Tours, LP, Seaweed, Inc., Cynthia L. Brown, and Anthony J. Cerulle (together

“Boston Duck Tours” or “Defendants”) brings this action to recover unpaid overtime wages.

This is a “collective action” for violations of the Fair Labor Standards Act (“FLSA”), and a class

action, pursuant to Fed. R. Civ. P. 23, for violations of the Massachusetts wage laws.

                                           PARTIES

       1.      Plaintiff is an individual who resides in Taunton, Massachusetts.

       2.      Defendant Boston Duck Tours, LP is a Massachusetts limited partnership of

which defendant Seaweed, Inc. is the general partner.

       3.      Defendant Seaweed, Inc. is a Massachusetts corporation with its principal

place of business in Boston, MA, and is the general partner of defendant Boston Duck

Tours, LP.

       4.      Defendant Cynthia L. Brown is the president of Seaweed, Inc.
            Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 2 of 8




       5.       Defendant Anthony J. Cerulle is the treasurer, secretary and director of

Seaweed, Inc.

                                JURISDICTION AND VENUE

       6.       This Court has personal jurisdiction over Defendants because they reside and/or

have their principal place of business in Massachusetts.

       7.       This Court has subject matter jurisdiction over Plaintiff’s claim under the FLSA

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

       8.       This Court has subject matter jurisdiction over Plaintiff’s Massachusetts wage law

claims pursuant to 28 U.S.C. § 1367(a).

       9.       Plaintiff requested, and the Massachusetts Office of the Attorney General granted,

authorization to bring this action pursuant to M.G.L. c. 149, § 150 and M.G.L. c. 151, §§ 1B and

20.

                                  FACTUAL ALLEGATIONS

       10.      Defendants operate the iconic “duck boat” tours in and around Boston, selling

tours of the city aboard World War II – styled amphibious vehicles.

       11.      Boston Duck Tours, LP, on information and belief, is the operator of the duck

boats and tours.

       12.      Defendant Seaweed, Inc. is the general partner of Boston Duck Tours, LP and, on

information and belief, controls the operations, including the employment and wage functions, of

Boston Duck Tours, LP.

       13.      Defendants Cynthia L. Brown, and Anthony J. Cerulle are the President and

Treasurer, respectively, of Seaweed, Inc.

       14.      On information and belief, Cynthia L. Brown, and Anthony J. Cerulle control and



                                                 2
          Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 3 of 8




have responsibility for the management of Boston Duck Tours, LP’s employees, including its

wage practices.

       15.     From approximately March 2017 to November 2019, Plaintiff worked for Boston

Duck Tours as a duck boat driver.

       16.     Plaintiff and other similarly-situated employees, including, among others, duck

boat drivers and “narrators” who rode with drivers to provide guided tours, regularly worked 4 or

more 12-hour shifts per week, totaling 48 hours or more per week, or otherwise worked more

than 40 hours per week.

       17.     Defendants regularly paid Plaintiff and other similarly-situated employees straight

time for many of their overtime hours, instead of time and a half.

       18.     Defendants knew they were not properly paying their employees overtime wages.

In fact, on information and belief, Defendants have previously been sued or threatened with suit,

for similar wage violations, but did nothing to correct their pay practices.

       19.     On information and belief, the individual defendant, Cynthia Brown, was and is

actively engaged in the operations of the company and in the decisions regarding compensation.

       20.     Defendants willfully deprived Plaintiff and other similarly-situated employees’

wages to which they were entitled.

                          COLLECTIVE ACTION ALLEGATIONS

       21.     With respect to Count I below, Plaintiff brings this complaint individually and on

behalf of an opt-in class (the “FLSA Class”) comprised of all former and current Boston Duck

Tours employees who have worked for Boston Duck Tours within the last three years and have

not been paid the full time and a half for overtime hours they worked.

       22.     Plaintiff is a member of the FLSA Class.



                                                  3
          Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 4 of 8




       23.     Upon information and belief, the FLSA Class consists of more than 100

individuals.

       24.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to the claims under the FLSA for unpaid compensation, liquidated damages,

attorneys’ fees, and costs. In addition to Plaintiff, numerous Boston Duck Tours employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is a representative of those other employees and is acting on behalf of the interests of the FLSA

Class as well as her own in bringing this action.

       25.     Members of the FLSA Class are known to Boston Duck Tours, are readily

identifiable, and can be located through Boston Duck Tours’s payment records. These

individuals may readily be notified of this action and allowed to opt-in pursuant to 29 U.S.C. §

216(b) for the purpose of collectively adjudicating their claims for unpaid compensation,

liquidated damages, attorneys’ fees, and costs under the FLSA.

                     MASSACHUSET WAGE CLASS ALLEGATIONS

       26.     Plaintiff brings this complaint individually, and on behalf of a class of former or

current hourly employees who were employed by Defendants in Massachusetts.

       27.     Plaintiff is a member of the Class.

       28.     Numerosity: The members of the Class are so numerous that individual joinder of

all Class members is impracticable. On information and belief, the Class consists of

approximately 100 employees. The precise number of Class members and their addresses may

be readily ascertained from Defendants records. Class members may be notified of the pendency

of this action by recognized, Court-approved notice dissemination methods, which may include

U.S. mail, electronic mail, Internet postings, and/or published notice.



                                                    4
          Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 5 of 8




       29.     Commonality: This action involves common questions of law and fact, which

predominate over any questions affecting individual Class members. Common questions of law

and fact, include, but are not limited to, whether Defendants were entitled to time and a half pay

for overtime and whether they were in fact properly paid for their overtime.

       30.     Typicality: Plaintiff’s claims are typical of the claims of the Class because

Plaintiff and the other members of the Class were engaged in the same type of hourly work, in

Massachusetts.

       31.     Adequacy of Representation: Plaintiff is adequate Class representatives because

Plaintiff’s interests do not conflict with the interests of the other members of the Class Plaintiff

seeks to represent; Plaintiff has retained counsel competent and experienced in class action

litigation; and Plaintiff intends to prosecute this action vigorously.

       32.     Superiority: A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be encountered

in the management of this class action. The damages or other financial detriment suffered by

Plaintiffs and the other members of the Class are relatively small compared to the burden and

expense that would be required to individually litigate their claims, so it would be impracticable

for the Class members to individually seek redress for Defendants’ wrongful conduct. Even if

the Class members could afford individual litigation, the court system could not. Individualized

litigation creates a potential for inconsistent or contradictory judgments, and increases the delay

and expense to all parties and the court system. By contrast, the class action device presents far

fewer management difficulties, and provides the benefits of single adjudication, economy of

scale, and comprehensive supervision by a single court.




                                                  5
          Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 6 of 8




                                       COUNT I
                               Fair Labor Standards Act
          (Against Boston Duck Tours, LP, Seaweed, Inc., and Cynthia L. Brown,)

       33.     Plaintiff incorporates all other allegations in the complaint.

       34.     The wage provisions in the FLSA apply to Defendants and protect Plaintiffs and

the FLSA Class.

       35.     Defendants failed to pay Plaintiff’s wages, overtime wages and other

compensation to which they were entitled under the FLSA.

       36.     Defendants violations of the FLSA have been willful and intentional.

       37.     Defendants did not make a good faith effort to comply with the FLSA with

respect to its compensation of Plaintiff and the members of the FLSA Class.

       38.     Because Defendants’ violations of the FLSA were willful, a three-year statute of

limitations applies, pursuant to 29 U.S.C. § 255.

       39.     As a result of Defendants’ violations of the FLSA, Plaintiff and the members of

the FLSA Class have been damaged by being denied wages and overtime wages in accordance

with the FLSA in amounts to be determined at trial, and they are entitled to recovery of such

amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and other

compensation pursuant to 29 U.S.C. §§ 201, et seq.

                                          COUNT II
                                    Massachusetts Wage Act
                                    (Against all Defendants)

       40.     Plaintiff realleges all of the foregoing.

       41.     The wage and overtime provisions set forth in Massachusetts Wage Law,

including M.G.L. ch. 149 § 148 and ch. 151, § 1A, apply to Defendants and protect the Class.

       42.     Defendants violated M.G.L. ch. 151 § 1A by failing to pay Plaintiff, and members


                                                  6
          Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 7 of 8




of the Class, overtime pay to which they were entitled. Plaintiff brings suit for such violations

pursuant to M.G.L. ch. 149, §§ 148, 150 and M.G.L. ch. 151, § 1B.

       43.      Defendants failed to pay Plaintiff and members of the Class wages and overtime

wages to which they are entitled.

       44.      As a result of Defendants’ violations of Massachusetts Wage Law, Plaintiff and

the members of the Class have suffered damages, including by being denied wages and overtime

wages in accordance with Massachusetts Wage Law in amounts to be determined at trial, and

they are entitled to recovery of such amounts, treble damages, prejudgment interest, attorneys’

fees, costs, and other compensation.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court:

             a. Designate this action as a collective action pursuant to 29 U.S.C. § 216(b) and

                direct prompt notice be provided to all potential members of the FLSA Class in

                order to allow them to “opt in” to this action;

             b. Certify the Massachusetts Wage Class;

             c. Award members of the FLSA Class and the Massachusetts Wage Class damages

                to be determined at trial, including, but not limited to liquidated and/or multiple

                damages under the FLSA and applicable Massachusetts wage laws, pre-judgment

                and post-judgment interest; and

             d. Grant such other relief as the court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




                                                  7
Case 1:21-cv-10003-DPW Document 1 Filed 01/04/21 Page 8 of 8




                           STACEY LATOUR, individually and on behalf of
                           all others similarly situated,

                           By her attorneys,


                           /s/ Nicholas J. Rosenberg
                           Nicholas J. Rosenberg (BBO No. 657887)
                           Josh Gardner (BBO No. 657347)
                           GARDNER & ROSENBERG P.C.
                           One State Street, Fourth Floor
                           Boston, MA 02109
                           Tel: 617-390-7570
                           nick@gardnerrosenberg.com




                              8
